Case 8:20-cv-00920-VMC-AEP Document1 Filed 04/21/20 Page 1 of 9 PagelD 1

UNITES STATES DISTRICT COURT MAUAPR 21. AHIO# 32

MIDDLE DITRICT OF FLORIDA CLERK US DISIRIC! Gout
TAMPA DIVISION SOLE DISTRICT OF F.GRID:

UNITED STATES OF AMERICA,
Plaintiff,
v. Case No.: 3:2029 ¢V {rol a2 Ap

REAL PROPERTY LOCATED AT
6422 NORTH 815? AVENUE, PINELLAS
PARK, FL, 33781; and

REAL PROPERTY LOCATED AT
5500 40™ STREET NORTH,
PINELLAS PARK, FL, 33714,

Defendants.
VERIFIED COMPLAINT FOR FORFEITURE IN REM

The United States of America brings this complaint and alleges upon
information and belief, in accordance with Supp’! Rule G(2), Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as
follows:

NATURE OF THE ACTION

1. This is a civil action in rem to forfeit to the United States of
America the following properties:

a The real property located at 6422 North 81st Avenue,
Pinellas Park, Florida 33781, including all improvements

thereon and appurtenances thereto, the legal description
for which is as follows:
Case 8:20-cv-00920-VMC-AEP Document 1 Filed 04/21/20 Page 2 of 9 PagelD 2

Lot 34, Block 23, LESS the Southerly 10 feet thereof for
alley, AVON DALE, according to the Plat thereof, as
recorded in Plat Book 12, Page 93, of the Public
Records of Pinellas County, Florida.
Parcel ID: 29-30-16-01908-023-0340; and
b. The real property located at 5500 40" Street North,
Pinellas Park, Florida 33714, including all improvements
thereon and appurtenances thereto, the legal description
for which is as follows:
Lot 16, Block A, WEST BURNSIDE AT LEALMAN,
according to the Plat thereof, as recorded in Plat Book
22, Page 91, of the Public Records of Pinellas County,
Florida.
Parcel ID: 34-30-16-96156-001-0160.
(collectively, the Defendant Properties).
VENUE AND JURISDICTION
2. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395, because the Defendant Properties are located within the
district.
3. The Court has subject matter jurisdiction over this action
pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over
all civil actions commenced by the United States, and pursuant to 28 U.S.C. §

1355, which provides the Court with jurisdiction over actions to recover or

enforce forfeitures.
Case 8:20-cv-00920-VMC-AEP Document1 Filed 04/21/20 Page 3 of 9 PagelD 3

4, This Court has in rem jurisdiction over the Defendant Properties
because pertinent acts giving rise to the forfeiture occurred in the Middle
District of Florida. 28 U.S.C. § 1355(b)(1)(A).

5. Pursuant to Rule G(3)(a) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions and 18 U.S.C. §
985(c)(2), a notice of this forfeiture, as well as a copy of the complaint, shall be
posted on the pieces of real property and served on the owners of the real
property. Thereafter, neither the issuance of a warrant in rem nor any other
action will be necessary for the Court to establish in rem jurisdiction over the
Defendant Properties. 18 U.S.C. § 985(c)(3).

STATUTORY BASIS FOR FORFEITURE

6. Defendant Properties were purchased with the proceeds of
violations of 21 U.S.C. §§ 841 and 846 and are, therefore, subject to civil
forfeiture by the United States, pursuant to 21 U.S.C. § 881(a)(6), which
provides for the forfeiture of all proceeds traceable to an exchange for a
controlled substance in violation of the Controlled Substance Act.

FACTS

7. Tom Wynne pled guilty in United States District Court for the

Middle District of Florida, to conspiracy to commit tax evasion, tax evasion,

and money laundering, in violation of 18 U.S.C. §§ 371, 1957, and 26 U.S.C. §
Case 8:20-cv-00920-VMC-AEP Document 1 Filed 04/21/20 Page 4 of 9 PagelD 4

7201. United States v. Wynne, Case Number: 8:20-cr-38-T-23SPF, Doc 12.

Wynne executed a plea agreement, (Doc. 3), in which he admitted that the

following facts are true:

a.

Td, at 23-26.

Wynne owned and operated Paint MGMT Corporation
d/b/a Pain and Wellness Clinic (“PWC”), a pain
management clinic in Pinellas County, Florida, from
approximately January 2009 through May 2019;

Wynne hired doctors to conduct medical services for
patients, including writing controlled substance
prescriptions for oxycodone, methadone, morphine, and
hydromorphone for patients outside the usual course of
professional practice;

Wynne and the doctors agreed that the doctors would
prescribe large quantities of such controlled substances to
nearly all of the PWC patients;

Most PWC patients were scheduled for recurring office
visits every 28 days and screened for arrests;

Wynne and the doctors conspired to write controlled
substance prescriptions outside the usual course of
professional practice; and

Wynne and others diverted significant portions of the
PWC cash receipts to multiple non-business and business
bank accounts, including nominee accounts. Wynne used
some of the diverted cash proceeds to purchase real
properties in names other than his own. Specifically,
Wynne used cash proceeds to purchase the Defendant
Properties: 6422 N. 81% Avenue, Pinellas Park, Florida
and 5500 40" Street North, Pinellas Park, Florida.
Case 8:20-cv-00920-VMC-AEP Document1 Filed 04/21/20 Page 5 of 9 PagelD 5

8. In his plea agreement, Wynne specifically admitted that he used
proceeds obtained from distributing controlled substances outside the scope of
professional practice and for no legitimate medical purpose, in violation of 21
U.S.C. § 846, to purchase the Defendant Properties. Id. at 13. He also
consented to the civil forfeiture of the properties. Jd.

A. 6422 North 81* Avenue
9. On September 14, 2012, HIPPA Mental Health LLC purchased

the 422 North 81% Avenue property for $35,000. Wynne is the registered agent
of HIPPA Mental Health LLC.

10. On September 5, 2012, Wynne made a $2,500 payment towards
the purchase of the 81st Avenue property using a check drawn on GTE
Federal Credit Union account ending in 3079, which is in the name of Tom
Wynne and Linda Tang. The check was made payable to “Corner Stone
Title” and contained the notation “6422 81st Ave N escrow”.

11. On September 13, 2012, Wynne sent an email to
“Amber@CornerstoneTitle.biz” requesting to keep his name anonymous from
the property records. Wynne requested that the property be put in the name of

a land trust and LLC to conceal his identity “because of sue happy country”.

12. Atthe closing, Wynne paid the remainder due with a $32,000

PNC Bank Cashier’s Check made payable to “Comerstone Title and $ and S
Case 8:20-cv-00920-VMC-AEP Document 1 Filed 04/21/20 Page 6 of 9 PagelD 6

LLC”. The remitter of this check was Danh Nguyen Lai, Tom Wynne’s
sister, who purchased the check with funds from PNC Bank account ending in
2014, According to Lai and Wynne, all funds deposited into PNC Bank
account ending in 2014 were proceeds from PWC that Lai picked up from
PWC at Wynne’s request. Wynne confirmed the funds used to purchase the

422 North 81* Avenue property were proceeds from Title 21 offenses.

B. 5500 40% Street North

13. On February 27, 2013, HIPPA Mental Health, LLC purchased
the 5500 40th Street North property for $57,000. Wynne is the registered
agent of HIPPA Mental Health LLC. The closing agent was the Law Office of
Jeffrey A. Sheer, P.A.

14. The full purchase price was paid with a Cashier’s Check. On
February 26, 2013, Danh Lai made a $57,397.08 withdrawal from her Chase
Bank account ending in 4231, and purchased a Cashier’s Check ending in
4610, payable to the Law Office of Jeffrey A. Sheer. The remitter of the
Cashier’s Check was Danh Nguyen Lai. Approximately 83% of the funds
deposited into Chase Bank account ending in 4231 was cash. Danh Lai
admitted to investigators that all cash deposited to this account was business
receipts from PWC that she picked up from PWC at Wynne’s request, and

that she maintained these funds in bank accounts in her name until Wynne
Case 8:20-cv-00920-VMC-AEP Document1 Filed 04/21/20 Page 7 of 9 PagelD 7

requested them for the purchase of properties. Wynne confirmed the
statements from Lai and admitted the cashier’s check was funded by the
proceeds of his Title 21 offenses.

CONCLUSION

As required by Supp’! Rule G(2)(f), the facts set forth herein support a
reasonable belief that the government will be able to meet its burden of proof
at trial. Specifically, probable cause exists to believe that the Defendant
Properties are subject to forfeiture to the United States pursuant to 21 U.S.C. §
881(a)(6), since the funds used to purchase the Defendant Properties were
proceeds of the illegal distribution of controlled substances, in violation of 21
U.S.C. §§ 841 and 846.

WHEREFORE, pursuant to Supp’! Rule G, Plaintiff United States of
America respectfully requests that process of forfeiture be issued against the
Defendant Properties; that due notice be given to all interested parties to
appear and show cause why the forfeiture should not be decreed; that the

Defendant Properties be forfeited to the United States for disposition
Case 8:20-cv-00920-VMC-AEP Document1 Filed 04/21/20 Page 8 of 9 PagelD 8

according to law; and that the United States have such other and further relief

as this case may require.

Dated: April 21, 2020

Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

JAXK_~

JESSICAN.REDER ~~
Special Assistant United States Attorney
Florida Bar No. 103316

400 North Tampa Street, Suite 3200
Tampa, Florida 33602

Telephone: (813) 274-6000

Email: Jessica. reder@usdoj.gov

 

 
Case 8:20-cv-00920-VMC-AEP Document 1 Filed 04/21/20 Page 9 of 9 PagelD 9

VERIFICATION

I, Jennifer Jackson, hereby verify and declare under penalty of perjury,
that ama U.S. Drug Enforcement Administration Special Agent, and
pursuant to 28 U.S.C. § 1746, I have read the foregoing Verified Complaint for
Forfeiture in Rem and know the contents thereof, and that the matters
contained in the Verified Complaint are true to my own knowledge and belief.

The sources of my knowledge and information and the grounds of my
belief are the official files and records of the United States, information
supplied to me by other law enforcement officers, as well as my investigation
of this case together with other U.S. Drug Enforcement Administration
Special Agents and Task Force Officers.

I hereby verify and declare under penalty of perjury that the foregoing is

true and correct.

Executed this 17th day of March, 2020.

(Chan he Bren
a v7

* Special Agent
U.S. Department of Homeland Security

 
Case 8:20-cv-00920-VMC-AEP Document 1-1 Filed 04/21/20 Page 1 of 1 PagelD 10
JS 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the. nited States in September 1974, is required for the use of the Clerk of Court for the

 

 

 

 

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAINTIFFS DEFENDANTS
United States of America ASSETS IDENTIFIED IN PARAGRAPH ONE OF VERIFIED
COMPLAINT
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant _
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CARSON hg
NOTE: INLAND CONDEMNATION CASES, WE THE TION OF
THE TRACT OF LAND INVOLVED aS
pa)
¢)_ Attorneys (Firm Name, Address, and Telephone Numb Attomeys (if Known) =o
sAUsA tussles Rader: OS Adomeys Stee,” = i
400 N. Tampa Street, Ste 3200, Tampa, FL 33602 me ~~
813) 274-6000
(813) ry
II. BASIS OF JURISDICTION (Ptace an "x" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES Plat “x” in One Bat yor Plaintiff
(For Diversity Cases Only) an@-Gne Box for Defendant)
2F 1 US. Government O 3 Federal Question PTF DEF oe PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ao: at Incorporated arBtincipSPlace o4 04
of Business'lif This
O02 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place go5 o8
Defendant (indicate Citizenship of Parties in lem III) of Business In Another State
Citizen or Subject of a O3 OF 3. Foreign Nation o6 o6
Foreign Country

 

 

 

      
  

  

IV. NATURE OF SUIT (Ptace an "X” in One Box Only)
eeclatts

Click here for: cae Suit Code Descriptions.
ie a Sd ta eas Coe TORTS rami rAmL

   
  
      

   

 
 

Shite ete ee So | COREE IEURE/RENALTY ES

 

   

 

 

 

 

 

 

 

GC 110 Insurance PERSONAL INJURY PERSONAL INJURY 2% 625 Drug Related Seizure G 422 Appeal 28 USC 158 CO 375 False Claims Act
OD 120 Marine C310 Airplane O 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal © 376 Qui Tam (31 USC
0 130 Miller Act C315 Airplane Prodact Product Liability 0 690 Other 28 USC 157 3729%a))
6 140 Negotiable Instrument Liability CO 367 Health Care/ 1 400 State Reapportionment
CO 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical 2 Sars] O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury o 820 Copyrights 6 430 Banks and Banking
CO 151 Medicare Act 0) 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated 460 Deportation
Student Loans D 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) OF 345 Marine Product Liability Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY irs PSEC © 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle O 370 Other Fraud im 710 Fair Labor Standards O 861 HIA Tiso58) C1 485 Telephone Consumer
© 160 Stockholders’ Suits 6 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
OD 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations CO 864 SSID Title XVI (1 850 Sccurities/Commodities/
© 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) Exchange
O 362 Personal Injury - Product Liability © 751 Family and Medical 0 890 Other Statutory Actions
i Leave Act O 891 Agricultural Acts
iG f a i i Fi NSE] 790 Other Labor Litigation [QaKEDERSETAXSUITS£:3| 0 893 Environmental Matters
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff OF 895 Freedom of Information
OD 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
OD 230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party C8 896 Arbitration
©) 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
C1 245 Tort Product Liability Accommodations CF 530 General Act/Review or Appeal of
C1 290 All Other Real Property C445 Amer, w/Disabilities - | 535 Death Penalty Sec IMMIGRATION ce) Agency Decision
Employment Other: O 462 Naturalization Application C1 950 Constitutionality of
(0) 446 Amer, w/Disabilities -|( 540 Mandamus & Other | 0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
GC 448 Education O 555 Prison Condition
D 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
O11 Original 02 Removed from (3 3 Remanded from (4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

te the U.S. Civil Statute under which you are filing (De net cite jurisdictional statutes unless diversity):
ot U.S.C. § 881(a)(6)

Brief description of cause:
Government seeks forfeiture of two real properties.

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. , JURY DEMAND: O Yes No
VIII. RELATED CASE(S) see
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
04/21/2020 s/Jessica N. Reder
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
